UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :     17 Cr. 444 (RMB)
                          - against -                         :
                                                              :    DECISION & ORDER
CARLOS TORRES,                                                :
                                   Defendant.                 :
---------------------------------------------------------------x
          This Decision & Order resolves Defendant Carlos Torres’s pro se motion for compassionate

release, dated January 7, 2021 (“Compassionate Release Motion” or “Motion”). For the reasons stated

below, Mr. Torres’s Motion is respectfully denied. 1

     I.   Background

          On November 29, 2017, Torres, who at the time was 43 years of age, pleaded guilty to being a

felon in possession of ammunition, in violation of 18 U.S.C. § 922(g)(1). Plea Hr’g Tr. at 20:24-21:7.

Torres’s offense level was 23; his criminal history category was III; and his Sentencing Guidelines range

was 57 to 71 months. Sentencing Tr. at 3:3-8. On March 5, 2018, the Court sentenced Torres to 68

months’ imprisonment, to be followed by 3 years of supervised release. Id. at 24:6-8.

          Torres is incarcerated at FCI Schuylkill in Minersville, Pennsylvania. He has served 47 months or

approximately 69% of his 68-month sentence. His projected release date is April 26, 2022. Inmate

Database, BOP.

    II.   Torres’s Motion for Compassionate Release

          Torres’s Motion contends that: (i) “[he] is prediabetic which is a CDC high risk medical

condition.” Def. Reply at 5; (ii) “there’s about 200 cases of COVID-19 here at FCI Schuylkill” and “it’s a

matter of course [before] I will get sick.” Def. Mot. at 1; (iii) “[he has] never received any behavioral

infractions . . . and he has a low recidivism score which [] indicates [he] is [a] minimal threat to society.”


1
 Any issues or arguments raised by the parties but not specifically addressed in this Decision and
Order have been considered by the Court and rejected.
                                                1
Id. at 2; Def. Reply at 7; and (iv) “[he has] completed over 75% of [his] sentence and . . . has

demonstrated that he is serious about his rehabilitation. . . . He has completed numerous rehabilitative

programs, and has been working as the #1 emergency plumber at [FCI Schuylkill].” Feb. 18, 2021 Ltr. at

2; Def. Reply at 5, 7. 2

         On March 4, 2021, the Government filed its opposition to Torres’s Motion. (The Government also

submitted at the Court’s request Torres’s BOP medical records, dated June 28, 2017 to April 22, 2021.)

The Government counters that: (i) “[Torres’s] medical records do not indicate that [he] suffers from any

comorbidity recognized by the CDC that would render [him] susceptible to severe COVID-19 symptoms .

. . . Accordingly, he has not established extraordinary and compelling reasons justifying his release.” Gov.

Opp. at 5; (ii) “[a]s of March 4, 2021, FCI Schuylkill has 15 inmates who are positive with COVID-19. . .

. Torres does not come close to satisfying the high bar for relief.” Id.; (iii) “his conviction for a crime of

violence and his recidivism score . . . do not justify a reduction in [his] sentence.” Id. at 5-6; and (iv) “the

§ 3553(a) factors do not support Torres’ release given that he committed an incredibly serious crime while

on supervised release following a lengthy term of incarceration for a drug trafficking crime.” Id. at 1.

III.     Legal Standard

         “[T]he submissions of a pro se litigant must be construed liberally and interpreted to raise the

strongest arguments that they suggest.” Meadows v. United Servs., Inc., 963 F.3d 240, 243 (2d Cir. 2020).

         “When considering an application under § 3582(c)(1)(A)(i), a court may reduce a defendant’s

sentence only if it finds that ‘extraordinary and compelling reasons warrant such a reduction.’” United

States v. Beniquez, 2021 WL 260225, at *2 (S.D.N.Y. Jan. 26, 2021). “The defendant has the burden to

show he is entitled to a reduction.” United States v. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8,

2020).


2
  Torres’s Motion includes a letter from a BOP staff psychologist, dated January 13, 2021, which states:
“[Torres] has reported significant interest in rehabilitation” and “his participation in [BOP] programming .
. . was consistently active and appropriate.” Def. Mot. Ex. A at 1. It also includes a supplemental letter,
dated February 18, 2021, advising “that a lot of inmates in [his] unit [were] sick [with COVID-19],” Feb.
18, 2021 Ltr. at 2, and a reply brief dated March 22, 2021.
                                                        2
          “[I]n deciding a compassionate release motion . . . [t]he Court [] looks to § 1B1.13 for guidance in

the exercise of its discretion.” United States v. Rodriguez, 2020 WL 7640539, at *3 (S.D.N.Y. Dec. 23,

2020). “The district court has the discretion ‘to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before them in motions for compassionate release.’”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020).

          “[T]he Section 3553(a) factors and the danger [a defendant] poses to the community override any

extraordinary and compelling reasons justifying his release.” United States v. Serrano, 2020 WL

5259571, at *4 (S.D.N.Y. Sept. 3, 2020); United States v. Roney, 833 F. App’x 850 (2d Cir. 2020).

          “[C]ourts in this circuit have found that vaccination mitigates the risk an inmate faces from

COVID-19 to the point that . . . he does not face an extraordinary risk from COVID-19.” United

States v. Kosic, 2021 WL 1026498, at *3 (S.D.N.Y. Mar. 17, 2021) (emphasis added).

    IV.   Findings

          The Court finds as follows:

1. Torres is fully vaccinated against COVID-19. He received the first dose of the Pfizer/BioNTech

      vaccine on March 30, 2021 and the second dose of the vaccine on April 20, 2021. See BOP Medical

      Records Ex. D at 47.

2. Torres has not contracted COVID-19. He was tested for the virus as recently as February 16, 2021 and

      March 2, 2021, and his results were negative. Id. at 45.

3. Torres was “diagnosed . . . [with] prediabetes” in June 2019 and his blood sugar level was

      approximately 123 mg/dL. 3 See BOP Medical Records Ex. C at 112-13, 142. “[P]rediabetes [is] not

      on the list of conditions that the Centers for Disease Control (‘CDC’) has identified as causing, or

      even possibly causing, increased risk for severe disease if one contracts COVID-19.” United States v.

      Tucker, 2021 WL 252819, at *2 (S.D.N.Y. Jan. 26, 2021). FCI Schuylkill medical personnel regularly


3
 “Prediabetes is a serious health condition where blood sugar levels are higher than normal, but not high
enough yet to be diagnosed as type 2 diabetes. . . . A fasting blood sugar level of 99 mg/dL or lower is
normal, [whereas] 100 to 125 mg/dL indicates [] prediabetes.” See Diabetes Basics - Prediabetes, CDC.
                                                      3
     have been monitoring Torres’s prediabetes, e.g., on October 7, 2019, September 14, 2020, and January

     8, 2021. BOP Medical Records Ex. C at 19; BOP Medical Records Ex. D at 15, 21.

4. As of April 28, 2021, 520 FCI Schuylkill inmates had been fully vaccinated. See COVID-19

     Vaccinations, BOP.

5. FCI Schuylkill appears to have been able to control COVID-19. As of April 28, 2021, there was one

     active COVID-19 case at FCI Schuylkill, out of a total inmate population of 1,048. COVID-19 Cases,

     BOP; United States v. Richer, 2021 WL 1553827, at *2 (W.D.N.C. Apr. 20, 2021).

    V.   Analysis

     (1) Exhaustion of Administrative Remedies

         Torres has exhausted his administrative remedies. On December 1, 2020, Torres wrote a letter to

the Warden of FCI Schuylkill requesting that “[he] be recommended to serve the remainder of [his]

sentence on home confinement . . . based on concerns about COVID-19.” Def. Reply at 3-4; Def. Reply

Ex. A at 1. On December 4, 2020, the Warden denied Torres’s request, stating: “After a complete review

of your circumstances, we have determined you are not suitable for home confinement at this time.

Specifically, your current crime of violence and recidivism score of ‘Low’ disqualifies you from home

confinement priority placement. 4 Consequently, your request for home confinement based on concerns

about COVID-19 is denied.” Def. Reply Ex. A at 1; see also United States v. Sanchez-Olivo, 2021 WL

1440260, at *1 n.2 (S.D.N.Y. Apr. 16, 2021).

     (2) No Extraordinary and Compelling Circumstances

         Torres has not met his burden of proving extraordinary and compelling circumstances to support

his early release, as follows:




4
  An inmate’s “recidivism score” “predicts whether [an inmate] is at high, medium, low, or minimum risk
for reoffending based on several characteristics, or ‘risk factors.’” PATTERN Interactive Tool, Urban
Institute. In response to the COVID-19 pandemic, the U.S. Attorney General has instructed the BOP that
“inmates who have anything above a minimum [risk recidivism] score [are] not [to] receiv[e] priority
treatment [for] . . . home confinement.” Prioritization of Home Confinement, Attorney General.
                                                       4
       First, Torres is fully vaccinated. See BOP Medical Records Ex. D at 47. “[C]ourts in this circuit

have found that vaccination mitigates the risk an inmate faces from COVID-19 to the point that . . . he

does not face an extraordinary risk from COVID-19.” United States v. Kosic, 2021 WL 1026498, at *3

(S.D.N.Y. Mar. 17, 2021); see also United States v. Pabon, 2021 WL 603269, at *4 (S.D.N.Y. Feb. 16,

2021) (“The fact that [the defendant] had received both doses of the COVID-19 vaccine means that the

likelihood that [he] will contract COVID-19 and become seriously ill is extremely small. He thus has

failed to meet his burden of showing . . . an ‘extraordinary and compelling’ reason justifying his early

release.”). And, in the unlikely event that Torres were to contract COVID-19, his prediabetes is not

“among the underlying conditions that the CDC has identified as presenting an increased risk of serious

illness [and] . . . do[es] not satisfy the extraordinary and compelling standard.” United States v. Cajigas,

2020 WL 6625210, at *2 (S.D.N.Y. Nov. 11, 2020); see also United States v. Cummings, 2021 WL

354957, at *2 (S.D.N.Y. Feb. 2, 2021) (“[defendant] does not . . . suffer[] from any particular medical

condition that puts him at heightened risk of serious illness were he to contract COVID-19. . . . On the

facts presented here, [defendant] has failed to meet the ‘extraordinary and compelling’ standard.”).

       Second, Torres has not contracted COVID-19 and “it is highly unlikely he will contract COVID-

19.” United States v. Pabon, 2021 WL 603269, at *3 (S.D.N.Y. Feb. 16, 2021). Over 500 inmates out of

1,048 at FCI Schuylkill had been vaccinated as of April 28, 2021 which, combined with Torres’s own

vaccinations, will reduce Torres’s risk of infection. United States v. Frame, 2021 WL 1338822, at *3

(S.D.N.Y. Apr. 8, 2021) (“With fellow inmates now being vaccinated, [defendant’s] risk of []infection is

diminishing.” (citation and alterations omitted)).

       And, the fact that there were approximately 200 COVID-19 cases at the time that Torres filed his

Motion, while there is currently one active COVID-19 case, COVID-19 Vaccinations, BOP, “support[s]

the conclusion that [FCI Schuylkill] has managed the risk in an acceptable manner.” United States v.

Sewell, 2021 WL 733823, at *5 (N.D. Ind. Feb. 24, 2021); see also United States v. Ferguson, 2021 WL

1105228, at *3 (D. Conn. Mar. 23, 2021).

                                                      5
    (3) The § 3553(a) Factors Weigh Against Compassionate Release

        A sentence reduction in Torres’s case would be inconsistent with the § 3553(a) sentencing factors.

As the Court stated at Torres’s sentencing, a 68-month sentence was appropriate “given the seriousness of

the offense, the need [to] . . . promote respect for the law, provide[] a just punishment, . . . afford[]

adequate deterrence to criminal conduct, [and] protect the public from further crimes.” Sentencing Tr. at

22:25- 23:10; see also United States v. Rice, 2020 WL 4505813, at *4 (S.D.N.Y. Aug. 5, 2020).

        First, Torres’s s underlying crime -- felon in possession of ammunition -- was very serious. On

June 21, 2017, Torres “pulled up in a car on the opposite side of the street[,] . . . reached into his

waistband for a firearm and said to the Victim, ‘I told you I’m going to f%cking catch you.’” PSR ¶ 7.

Torres then “fired two rounds [at the victim], one of which struck the Victim in the arm.” Gov’t Opp. at 1.

“It was an intentional shooting and but for the defendant’s gun jamming, [Torres] may have continued

shooting until he killed the victim.” Id. at 5. At sentencing, the Court stated: “This is the most reckless

kind of behavior you could ever imagine. . . . Some kid on the street, some baby even, might have gotten

killed from this.” Sentencing Tr. at 12:16-18.

        In United States v. Gonzalez, 2020 WL 3428137 (S.D.N.Y. June 23, 2020), the defendant was

convicted of being a felon in possession of a firearm an offense which -- much like Torres’s offense --

involved “fir[ing] a gun at [an] individual[] at mid-day on a . . . residential street.” Id. at *3. In denying

compassionate release, the court stated: “a substantial sentence was necessary to reflect the seriousness of

the offense and . . . that [] remains true today. The defendant’s offense conduct in this case was extremely

serious [and] . . . weighs against immediate release.” Id.; see also United States v. Jones, 2021 WL

535801, at *2 (S.D.N.Y. Feb. 12, 2021).

        Second, Torres has a significant criminal history, including state convictions for third degree

criminal possession of a weapon, third degree burglary, and third degree attempted possession of a forged

instrument. PSR ¶¶ 32-34. In 2005, Torres was also convicted of conspiracy to distribute and possess with

intent to distribute more than 10 kilograms of heroin and was sentenced to 151 months of imprisonment.

                                                        6
Id. ¶ 35. Granting Torres early release would not “reflect the seriousness of the offense,” “afford adequate

deterrence to criminal conduct,” or “promote respect for the law.” Sentencing Tr. at 22:25- 23:10.

        In United States v. Cekaj, 2021 WL 1373363 (S.D.N.Y. Apr. 12, 2021), the defendant had a

criminal history not dissimilar to Torres’s, which included “distribut[ing] large quantities of narcotics

[and] possess[ing] firearms.” Id. at *2. The court in Cekaj determined that: “Defendant’s criminal history

and history of violence has not been . . . abated by the long prison sentences he has received in the past for

his offenses. . . . reducing his sentence would undermine the gravity of the offense and the need for

deterrence.” Id. (citation and alterations omitted); see also United States v. Serrano, 2020 WL 5259571, at

*4 (S.D.N.Y. Sept. 3, 2020) (“[R]eleasing [defendant] . . . [would] militate against the goals of deterrence

and respect for the law.”).

        Third, Torres committed the underlying offense in this case while on supervised release. Gov’t

Opp. at 5; PSR ¶ 37. And, this was not the only time he committed a crime while under supervision for a

prior offense. E.g., while he was on probation for committing third degree criminal possession of a

weapon, Torres committed the crime of third degree burglary and had his probation revoked. PSR ¶¶ 32-

33. And, while Torres was on supervised release for conspiracy to distribute and possess with intent to

distribute heroin, he was arrested for driving under the influence of alcohol, resulting in the modification

of the conditions of his supervision to include alcohol treatment and 90 days of Location Monitoring. Id. ¶

35. Torres’s commission of crimes while under federal and state supervision suggests that early release

from prison would pose a danger to the community and would fail to protect against further crimes.

        In United States v. Tyson, 2020 WL 3451694 (D. Conn. June 24, 2020), the defendant similarly

“engaged in the underlying crime while on supervised release under a sentence [previously] imposed by

the court.” Id. at *3. The Tyson court held: “All of this suggests that [defendant] continues . . . to present a

substantial risk of recidivism and a danger to the public, [and] his sentence [is] . . . one that [i]s essential

to . . . protect the public.” Id.; see also United States v. Liebert, 2020 WL 3412906, at *2 (S.D.N.Y. June

22, 2020).

                                                        7
       Finally, the Court acknowledges and commends Torres’s efforts at utilizing resources available to

him in prison to better himself, including, among other things, his participation in the BOP’s “Anger

Management group,” “Criminal Thinking group,” and “Non-Residential Drug Treatment Program.” See

Def. Mot. Ex. A at 1. The Court encourages Torres to continue to pursue programs that would aid in his

rehabilitation. See United States v. Carter, 2020 WL 3051357, at *3 n.7 (S.D.N.Y. June 8, 2020).

VI.     Conclusion & Order

       The Government’s request to file Exhibits A-D (BOP medical records) under seal is granted. The

Defendant’s Compassionate Release Motion [Dck. # 40] is respectfully denied.


Dated: New York, New York
       April 28, 2021

                                                  _________________________________
                                                    RICHARD M. BERMAN, U.S.D.J.




                                                    8
